Citation Nr: 0003278	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-10 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for Lyme disease


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from June 1951 to 
October 1954.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California found no new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder and that a claim of entitlement to service 
connection for Lyme disease was not well grounded.   The 
veteran subsequently withdrew the claim of entitlement to 
service connection for a back disorder.  


FINDING OF FACT

The claim of entitlement to service connection for Lyme 
disease is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for Lyme 
disease is well grounded. 38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that includes medical opinion that the 
veteran has Lyme disease linked to service, the Board finds 
that the veteran has met this initial burden.  See for 
example Molloy v. Brown, 9 Vet. App. 513 (1996). 

The extensive treatment in service occurred from late 1952 
and was thoroughly documented in a medical board proceeding 
in 1954.  The various joint complaints were initially 
believed to be the manifestation of a rheumatoid disorder.  
However as the medical board evaluation record shows, that 
diagnosis could note be substantiated and it was replaced 
with a diagnosis of a psychiatric disorder.  The disorder, a 
personality disorder, was found to have preexisted service.  
VA examination in 1955 found only a developmental abnormality 
of the spine.  The claim of Lyme disease was first stated in 
early 1996 and has been continuously prosecuted.  On various 
occasions the veteran has supplemented his own medical 
opinion with various medical journal and text references.  

A VA physician specialist in infectious disease provided a 
statement in late 1997 that the veteran's medical record 
beginning in service had been carefully reviewed and that the 
clinical diagnoses of the time and current knowledge indicate 
the onset of Lyme disease.  The clinician stated that the 
veteran was currently diagnosed and treated for the disease 
and exhibited the characteristics of late long term Lyme 
disease.  

Another VA physician in the practice of infectious disease 
reviewed the claims file in late 1997 and opined that there 
was no good evidence to suggest the diagnosis of Lyme disease 
in service or at any time subsequently.  This clinician 
disagreed with the other VA assessment.

The Board also finds that as a result of the development 
completed in this case there is a further duty to assist the 
veteran.  The RO sought to ensure the veteran was afforded 
due process in view of the information on file.  In view of 
the favorable opinion of a VA clinician with experience in 
infectious disease, the RO asked for and received an opinion 
from another VA physician active in infectious diseases.  

In obtaining this opinion, the RO in effect recognized the 
medical complexity of the case.  The veteran was advised of 
the opinion and upon being furnished notice of the decision 
he did offer argument challenging the opinion as inadequate 
but apparently not from the standpoint of the source 
consulted.  This was addressed in RO hearing testimony.  The 
Board did not detect any intimation or argument of possible 
prejudice based on the selection of a VA medical specialist 
for a second opinion.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
For example, in the threshold determination of well 
groundedness the Board may not assess the credibility of an 
evidence provider, as such statements are entitled to a 
presumption of credibility.  

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  However, the veteran alerted the 
RO to additional medical record that the veteran insists are 
important to a decision in his claim.  The sources were 
listed in a letter to the RO in August 1999.  The Board has 
been made aware of evidence probative in the determination of 
service connection that is likely available but that has not 
as yet been obtained.  This is a record of the review by R. 
Locksley, M.D., in 1996.  

The Board is left with the belief that the record is not 
sufficient for an informed evaluation, without a potential 
for prejudice.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As the Board 
finds the claim well grounded, there is the burden upon the 
Board to require another opinion, or request further 
elaboration or explanation regarding a nexus between the 
veteran's service and Lyme disease.  Brewer v. West, 11 Vet. 
App. 228 (1998).  The Board must point out that it was the 
holding in Morton v. West, 12 Vet. App. 477 (1999) that 
absent the submission and establishment of a well-grounded 
claim, the VA Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim and that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  

The veteran has indicated the existence of post service 
medical evidence that has not already been obtained that 
would assist in the determination of a well grounded claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further development 
before appellate review on the merits would afford the claim 
the consideration warranted under the circumstances.  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist and comply with applicable regulatory 
criteria, and such development is addressed in the remand 
portion of the decision.


ORDER

The veteran having submitted a well grounded claim of 
entitlement to service connection for Lyme disease, the 
appeal is allowed to this extent.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that additional development is necessary to 
meet the duty to assist and comply with the criteria 
applicable to claims for service connection.  The Board 
observes that veteran has recently alerted VA to the 
existence of pertinent evidence which has not been requested.  
The record does not include more detail regarding the 
professional evaluation by Dr. Locksley in 1996.  The 
information on file is second hand, primarily from the 
veteran, and not otherwise confirmed with clinical records.  
The basis for the physician's opinion regarding Lyme disease 
is not reported elsewhere in the record.  In would appear 
that this evidence would be pertinent to an informed 
decision, as the Board must assess its probative value in 
view of an existing favorable medical opinion in the claim.

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issue under consideration, the case is remanded for the 
following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any 
manifestations he believes are 
symptomatic of Lyme disease at any time 
since service.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.  The veteran should be 
asked to provide any record in his 
possession of the evaluation completed 
apparently in early 1996 by R. Locksley, 
M.D., Chief, Division of Infectious 
Disease, 400 Parnassus Avenue, RM A555, 
Box 0378, San Francisco, CA 94143.  If 
not available from the veteran, he should 
be asked to authorize the release of the 
records.

2.  The RO should ask the VA physician, 
R. K., M.D., to provide the rationale for 
the opinion in November 1997 that the 
veteran had Lyme disease linked to 
service.  The RO should ask that he 
comment on the factors against the 
diagnosis of Lyme disease cited in the 
December 1997 VA opinion.  Dr. K. should 
be provided a copy of the December 1997 
opinion for review and comment.

3.  Thereafter, the RO should undertake 
any additional development indicated, and 
this should include examination by an 
appropriate specialist, preferably who 
has not previously examined the veteran, 
if available, or referral for additional 
medical opinion as authorized under 
38 C.F.R. § 3.328, to ensure a 
comprehensive record is assembled.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the diagnosis of Lyme 
disease is currently established in the 
record and if so whether it is al least 
as likely as not that it had its 
inception in service based upon the 
recorded medical history in service and 
after service.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in accordance with the Board's 
directives and if such is not the case, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then the RO should readjudicate the 
issue of entitlement to service 
connection for Lyme disease.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

